Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/31/2017.
This action is in response to amendments and/or remarks filed on 02/08/2021. In the current amendments, claims 1, 8-9 and 17 have been amended. Claims 1-20 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to Claims 1, 9 and 17 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1).

Regarding claim 1, 
Liebald teaches
A method implemented by at least one server computer, comprising: 
processing interactions by a plurality of users with a plurality of content items, the plurality of content items being provided over a network in response to user requests received over the network, wherein each content item is associated with one or more entities ([par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”; [fig 1, #180] “Network”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”;  Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

for a user of the plurality of users, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with content items with which one or more users similar to the user interacted ([par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “first entities associated with content items with which the user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “second entities associated with content items with which one or more users similar to the user interacted”.);

[par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

adjusting a [scope] for generation of a user profile, 
wherein the [scope] corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [scope], 
wherein a second [scope] that is greater than the [scope] corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [scope], 
wherein the one or more third entities within the [scope] are also [related to] the second [scope] but the one or more fourth entities within the second [scope] are [related to] the [scope], 
wherein the second level of interest of the user in the one or more fourth entities within the second [scope] is [different] than the first level of interest of the user in the one or more third entities within the [scope] ([pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a [scope]” and “second [scope]” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”.); 

… the scope for generation of the user profile ([pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the user profile using the set of … entities to the user ([pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the user profile”. In addition, “clusters with highest user cluster strengths” read on “set of … entities to the user”.). 

However, Liebald does not teach
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space;
adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third first entities, of the entities associated with the plurality of content items, within the distance-based scope, 
wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth second entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope;
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile; and
nearest entities to the user.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

Dharwadker teaches  
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space ([fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the second entities of the user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space”. Note that Liebald teaches “the entities associated with the plurality of content items”.);

adjusting a distance-based scope for generation of a user profile, 
wherein the distance-based scope corresponds to a first level of interest of the user in one or more third first entities, of the entities associated with the plurality of content items, within the distance-based scope, 
wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth second entities, of the entities associated with the plurality of content items, within the second distance-based scope, 
wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, 
wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “distance-based scope”, “second distance-based scope”, “the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope” and “the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “adjusting a [scope] for generation of a user profile, wherein the [scope] corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the [scope], wherein a second [scope] that is greater than the [scope] corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second [scope], wherein the one or more third entities within the [scope] are also [related to] the second [scope] but the one or more fourth entities within the second [scope] are [related to] the [scope], wherein the second level of interest of the user in the one or more fourth entities within the second [scope] is [different] than the first level of interest of the user in the one or more third entities within the [scope]”.);

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope; and the set of nearest entities to the user ([pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “a proximity search”.); 

	Liebald and Dharwadker are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's embedding vector and each of the entity embedding vectors in the same vector space (Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope ([figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. Note that Liebald teaches “distance-based scope for generation of the user profile”.).

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald and Dharwadker with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald and Dharwadker, to have identified a set of nearest entities to the user in the vector space that are within the scope, as per Weston, in order to generate the user profile based on the identified entities in the system of Liebald and Dharwadker. Doing so would lead to identifying points corresponding to entity embeddings that are within a distance of point corresponding to the embedding of the user (Weston, pars 61-65).

Regarding claim 5, 
Liebald, Dharwadker and Weston teach claim 1.

Liebald further teaches
for a second user of the plurality of users, determining a second user entity set that includes fifth entities associated with content items with which the second user interacted and sixth entities associated with content items with which one or more users similar to the second user interacted ([par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “fifth entities associated with content items with which the second user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “sixth entities associated with content items with which one or more users similar to the second user interacted”.),
wherein … the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set … ([par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

determining a third [scope] for generation of a second user profile associated with a second user ([pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “determining a third [scope]” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

… scope for generation of the second user profile ([pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the second user profile using the second set of … entities to the second user ([pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the second user profile”. In addition, “clusters with highest user cluster strengths” read on “set of … entities to the second user”.). 

Dharwadker further teaches 
the embedding is configured to place the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set, in proximity to each other in the vector space ([fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the sixth entities of the second user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the second user, the fifth entities of the second user entity set, and the sixth entities of the second user entity set, in proximity to each other in the vector space”.);

determining a third distance-based scope for generation of a second user profile associated with a second user ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “determining a third [scope] for generation of a second user profile associated with a second user”.);

performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope for generation of the second user profile; and the second set of nearest entities to the second user ([pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “proximity search”.);

	Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the proximity search of Dharwadker. Doing so would lead to representing the similarity between the user and the entity based on the cosine similarity between the user's embedding vector and each of the entity embedding vectors in the same vector space (Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope ([figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. Note that Liebald teaches “second distance-based scope for generation of the second user profile”.).

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald, Dharwadker and Weston, to have identified a set of nearest entities to the user in the vector space that are within the scope, as per Weston, in order to generate the user profile based on the identified entities in the system of Liebald, Dharwadker and Weston. Doing so would lead to identifying points corresponding to entity embeddings that are within a distance of point corresponding to the embedding of the user (Weston, pars 61-65).

Regarding claim 6, 
Liebald, Dharwadker and Weston teach claim 1. 
Liebald further teaches
receiving, over the network, a request to access content items by the user; in response to the request, determining recommended content items based on the user profile; and providing, over the network to the given user, access to the recommended content items ([figs 1-2]; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; [pars 72-78]; “The cluster recommendation module 312 determines a recommendation of a video or a topic for a user, based on the user-cluster profile, and the interactions of other users with the videos.”; “a user may browse through various topics” reads “request”.). 

Regarding claim 7, 
Liebald, Dharwadker and Weston teach claim 6. 

Liebald further teaches
the request is defined from at least one of a web page request, a search query, a social media access request, or a product search (Note that “web page request” is elected for claim examination; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; “a user may browse through various topics” reads “web page request”.). 

Regarding claim 8, 
Liebald, Dharwadker and Weston teach claim 1. 

Liebald further teaches 
[pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 23-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “determining the second [scope]” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

… the second [scope] for generation of the second user profile ([pars 6 and 14], [pars 23-29], [pars 33-38] and [pars 68-71], as cited above; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “the second scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the second user profile using the second set of … entities to the second user ([pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating the second user profile”. In addition, “clusters with highest user cluster strengths” read on “second set of … entities to the second user”.). 

Dharwadker further teaches
determining the second [scope] for generation of a second user profile associated with a second user ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “determining the second [scope] for generation of a second user profile associated with a second user”.);

performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope for generation of the second user profile; and the second set of nearest entities to the second user ([pars 3-5] “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “proximity search”.); 

Dharwadker, par 3).

	Weston further teaches
performing a second proximity search in the vector space to identify a second set of nearest entities to the second user in the vector space that are within the second distance-based scope ([figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a second proximity search in the vector space”. Note that Liebald teaches “second distance-based scope for generation of the second user profile”.).

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as Weston, pars 61-65).

Regarding claim 9
Claim 9 is a computer-readable storage medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Liebald teaches computer-readable storage medium and a computing device ([par 84]).

Regarding claim 13, 
Liebald, Dharwadker and Weston teach claim 9.

Liebald further teaches
performing the proximity search includes performing a k-nearest neighbor search ([par 64] “The topic cluster module 310 creates topics cluster TC, including topics occurring in user profiles. The topic cluster module 310 may create topics clusters based on clustering algorithms like hierarchical agglomerative clustering (HAC), probabilistic models like Latent Dirichlet Allocation (LDA), or vector models, such as k-means (using rows in the co-occurrence matrix as topic vectors).”). 




Regarding claim 14, 
Liebald, Dharwadker and Weston teach claim 9. 
Claim 14 is a computer-readable storage medium claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6.

Regarding claim 15, 
Liebald, Dharwadker and Weston teach claim 14. 
Claim 15 is a computer-readable storage medium claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Regarding claim 16, 
Liebald, Dharwadker and Weston teach claim 9. 
Claim 16 is a computer-readable storage medium claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8.

Regarding claim 17, 
Liebald teaches
A computer, comprising: 
a processor ([par 84]); and 
[par 84]), the operations comprising:

processing interactions by a plurality of users with a plurality of content items, the plurality of content items being provided over a network in response to user requests received over the network, wherein each content item is associated with one or more entities ([par 32] “A module (not shown) in the client 170 (or the service 175) tracks data about the user's interactions (e.g. pause, rewind, fast forward). Additional user's interactions (e.g. the user requesting a video, rating a video, sharing a video) are tracked by a module (not shown) in the video hosting service 100 or at another service like a social networking service.”; [fig 1, #180] “Network”; [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [par 26] “Additionally, the topics may be used to suggest to the user content, content channels, products, services, additional topics etc. that may be of interest to the user. The suggestions may be provided to the user on the user's home page or another web page like a "browse" page where a user may browse through various topics that may be of interest to the user.”; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

for a user of the plurality of users, determining a user entity set that includes first entities associated with content items with which the user interacted and second entities associated with [par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] “In one embodiment, the related topics module 308 determines related topics for a selected user from a profile corpus of users that are in same demographic group as the selected user. To determine these related topics, the related topics module 308 constructs for each demographic group Dz a co-occurrence matrix 500 from a set of user profiles belonging to that group. Then for each demographic group Dz, the related topics module 308 determines the related topics Rz,i, for each topici, in that that group's co-occurrence matrix.”; “topics associated with the content items with which the user has interacted” read on “first entities associated with content items with which the user interacted”. In addition, “determines related topics for a selected user”, “same demographic group as the selected user” and “co-occurrence” read on “second entities associated with content items with which one or more users similar to the user interacted”.), wherein the determining the user entity set comprises determining that a first entity is associated with a first content item with which the user interacted and including the first entity in the user entity set based on a first strength of association score of the first content item for the first entity ([figs 2-5]; [pars 23-30] “The user analysis module 120 also queries the video database 155 and determines 206, for each video accessed by the user, the topics associated with the accessed videos and the video's topic strengths indicating the video's degree of association with the topics. Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; see also [pars 43-54]);

the plurality of users and entities associated with the plurality of content items … the user, the first entities of the user entity set, and the second entities of the user entity set ([par 6] “A user's profile is created based on the user's interaction with content items in a content hosting service. A user's interactions with the content items on the content hosting service are recorded. A user analysis module determines topics associated with the content items with which the user has interacted. … Various user-cluster communities are formed that include users whose profiles have a common topic cluster. Recommendations to these user-cluster communities can be made based on the user interactions of some of the users in a community.”; [pars 43-54] as cited above; Liebald teaches “video” is an example of “content items”, and “topic” is an example of “entities”.);

adjusting a scope for generation of a user profile, wherein the scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the scope, wherein a second scope that is different than the scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second scope, wherein the one or more third entities within the scope are also [related to] the second scope but the one or more fourth entities within the second scope are [related to] the scope, wherein the second level of interest of the user in the one or more fourth entities within the second scope is different than the first level of interest of the user in the one or more third entities within the scope ([pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a scope” and “second scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”.); 

… the scope for generation of the user profile ([pars 6 and 14] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [pars 24-29] “In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “scope” since “topic strength” and “weights” change ranges based on the relationship between users and entities.);

generating the user profile using the set of … entities to the user ([pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; [par 6] “The user analysis module then selects the topics for the user's profiles based recorded interactions and the associated topics. A user profile is created which represents the selected topics.”; [par 14] “The computing environment described herein enables determination and storage of user profiles that represent, for each user, a set of topics indicative of the user's interests, based on the user's interaction with content items.”; “the user profile module 306 then selects a threshold number of clusters” reads on “generating a user profile”. In addition, “highest user cluster strengths” read on “set of … entities to the user”.). 

However, Liebald does not teach
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space; 
wherein the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope, 
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope for generation of the user profile; and
the set of nearest entities to the user.

Dharwadker teaches  
embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space ([fig 4]; [par 3] “The model may be trained such that entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space. Using the trained model, embedding vectors for entities of the online system can be generated. An embedding vector is the determined for a target user based on a weighted sum of the embedding vectors of entities the target user has interacted with in the past. Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined.”; [par 5] “To determine an entity embedding quickly, for example before significant interaction has occurred with an entity, the entity's embedding may be determined based on other associated entities such as locations where the entity is presented or topics or other entities associated with the entity. For example, an entity embedding may be used to represent a newly posted content item, such as a video. The entity embedding for the new content item may be determined based on the page on which the video is posted, as well as topics associated with the video”; “entities that have engaged by the same set of users” read on “the second entities of the user entity set”. In addition, “entities that have engaged by the same set of users have embedding vectors that are closer to each other in the vector space” and “a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities” read on “embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space”. Note that Liebald teaches “entities associated with the plurality of content items”.);

wherein the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “the one or more third entities within the scope are also within the second scope but the one or more fourth entities within the second scope are not within the scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “the one or more third entities within the scope are also [related to] the second scope but the one or more fourth entities within the second scope are [related to] the scope”.);

performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope; and the set of nearest entities to the user ([pars 3-5] as cited above, and “Then, for each entity of a plurality of entities of the online system, a measure of similarity between the embedding vector of the user and the embedding vectors of the plurality of entities is determined. The measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities or the angle between the embedding vector of the user and the embedding vectors of the entities. For example, a cosine similarity between the user's embedding vector and each of the entity embedding vectors may be calculated to represent the similarity between the user and the entity”; [pars 47-54] as cited above; “measure of similarity may be based on a distance between the embedding vector of the user and the embedding vectors of the entities” reads on “proximity search”.); 

Dharwadker, par 3).

In the alternative, Weston can also be interpreted to teach the following limitation:
	Weston teaches
performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the scope ([figs 5-8] “Vector Representation”; [pars 61-65] “The search algorithm may be applied to embedding space 700 to identify points corresponding to entity embeddings that are within a threshold distance of point 710 corresponding to the embedding of the user. Each of these entity embeddings may be associated with a respective entity that may be identified as relevant to the user. In the illustrated example of FIG. 7, the threshold distance is depicted as an area 720 in embedding space 700.”; “The search algorithm may be applied to embedding space” reads on “performing a proximity search in the vector space”. Note that Liebald teaches “scope for generation of the user profile”.).

Liebald, Dharwadker and Weston are all in the same field of endeavor of processing input signal with the recommendation system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald and Dharwadker with the proximity search scope of Weston, and, based on a scope for generation of the user profile, as in Liebald Weston, pars 61-65).

Claims 2-4, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liebald et al. (US 2012/0143911 A1) in view of Dharwadker et al. (US 2018/0268317 A1), further in view of Weston et al. (US 2017/0193390 A1), further in view of Le et al. (“Distributed Representations of Sentences and Documents”).

Regarding claim 2, 
Liebald, Dharwadker and Weston teach claim 1. 
However, Liebald, Dharwadker and Weston do not teach 
the embedding is configured to predict a target entity in the user entity set using context entities in the user entity set.

Le teaches
the embedding is configured to predict a target entity in the user entity set using context entities in the user entity set ([figs 1-2]; [sec 2.1]; [sec 2.2]; “In our Paragraph Vector framework (see Figure 2), every paragraph is mapped to a unique vector, represented by a column in matrix D and every word is also mapped to a unique vector, represented by a column in matrix W. The paragraph vector and word vectors are averaged or concatenated to predict the next word in a context. In the experiments, we use concatenation as the method to combine the vectors.”; “paragraph vector and word vectors” read on “embedding”, and “predict the next word” reads on “predict a target entity in the user entity set”. In addition, “a context” reads on “context entities in the given user entity set”, and “paragraph” reads on the identification of the associated user of the given user entity set. Le teaches the embedding with paragraphs and words, and paragraphs are replaced with the identification of the associated user of the given user entity set, and words are replaced with “context entities in the given user entity set”. Note that Liebald, Dharwadker and Weston teach the user entity set.).

Liebald, Dharwadker, Weston and Le are all in the same field of endeavor of processing input signal with the prediction system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Liebald, Dharwadker and Weston with the target entity prediction of Le. Doing so would lead to being able to capture the semantics of paragraphs and overcome the weaknesses of bag-of-words models (Le, sec 5).

Regarding claim 3, 
Liebald, Dharwadker, Weston and Le teach claim 2. 
However, Liebald, Dharwadker and Weston do not teach
the embedding is configured to minimize a loss function.

Le further teaches
the embedding is configured to minimize a loss function ([figs 1-2] “Figure 2. A framework for learning paragraph vector. This framework is similar to the framework presented in Figure 1; the only change is the additional paragraph token that is mapped to a vector via matrix D.”; [sec 2.1] “More formally, given a sequence of training words w1, w2, w3, ..., wT , the objective of the word vector model is to maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
”; [sec 2.2]; “More formally, the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D.”; “only change is the additional paragraph token that is mapped to a vector via matrix D”, “the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D” and 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
 read on “loss function”. In addition, “maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
” teaches “minimize a loss function” since it minimizes the average negative log probability as disclosed in the paragraph [0041] of the present application.).

Regarding claim 4, 
Liebald, Dharwadker, Weston and Le teach claim 3. 
However, Liebald, Dharwadker and Weston do not teach
the loss function includes a component configured to approximate a conditional probability of the target entity based on the context entities.

Le further teaches
the loss function includes a component configured to approximate a conditional probability of the target entity based on the context entities ([figs 1-2] “Figure 2. A framework for learning paragraph vector. This framework is similar to the framework presented in Figure 1; the only change is the additional paragraph token that is mapped to a vector via matrix D.”; [sec 2.1] “More formally, given a sequence of training words w1, w2, w3, ..., wT , the objective of the word vector model is to maximize the average log probability 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
”; [sec 2.2]; “In our Paragraph Vector framework (see Figure 2), every paragraph is mapped to a unique vector, represented by a column in matrix D and every word is also mapped to a unique vector, represented by a column in matrix W. The paragraph vector and word vectors are averaged or concatenated to predict the next word in a context. In the experiments, we use concatenation as the method to combine the vectors. More formally, the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D.”; “only change is the additional paragraph token that is mapped to a vector via matrix D”, “the only change in this model compared to the word vector framework is in equation 1, where h is constructed from W and D” and 
    PNG
    media_image2.png
    107
    433
    media_image2.png
    Greyscale
 read on “loss function”. In addition, “predict the next word” reads on “conditional probability of the target entity”. Furthermore, “a context” reads on “context entities”, and “paragraph” reads on the identification of the associated user of the given user entity set. Le teaches the embedding with paragraphs and words, and paragraphs are replaced with the identification of the associated user of the given user entity set, and words are replaced with “context entities of the given user entity set”. Note that Liebald, Dharwadker and Weston teach the user entity set.).

Regarding claim 10, 
Liebald, Dharwadker and Weston teach claim 9. 
Claim 10 is a computer-readable storage medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding claim 11, 
Liebald, Dharwadker, Weston and Le teach claim 10. 


Regarding claim 12, 
Liebald, Dharwadker, Weston and Le teach claim 11. 
Claim 12 is a computer-readable storage medium claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 18, 
Liebald, Dharwadker and Weston teach claim 17. 
Claim 18 is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2.

Regarding claim 19, 
Liebald, Dharwadker, Weston and Le teach claim 18. 
Claim 19 is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 20, 
Liebald, Dharwadker, Weston and Le teach claim 19. 
.

Response to Arguments
Applicant's arguments filed on 02/08/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“Notably, Liebold and/or Dharwadker seem to be silent as to adjusting a 
distance-based scope for generation of a user profile, wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, wherein the one or more third entities within the distance- based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope. 
Rather, Liebold seems to provide for a user-cluster profile comprising clusters, determining a user cluster strength for each of the clusters based upon a topic association strength of topics of the cluster that are in a user profile, and selecting a threshold number of the clusters in the user-cluster profile that have the highest user cluster strength, and Dharwadker seems to provide for ranking entities based on 
It is respectfully submitted that a user-cluster profile comprising clusters, determining a user cluster strength for each of the clusters based upon a topic association strength of topics of the cluster that are in a user profile, and selecting a threshold number of the clusters in the user-cluster profile that have the highest user cluster strength, as provided for by Liebald, and/or ranking entities based on similarity and filtering entities with an embedding vector that is not within a threshold of a user vector, as provided for by Dharwadker, do not teach embedding the plurality of users and entities associated with the plurality of content items in a vector space, wherein the embedding is configured to place the user, the first entities of the user entity set, and the second entities of the user entity set, in proximity to each other in the vector space; adjusting a distance-based scope for generation of a user profile, wherein the distance-based scope corresponds to a first level of interest of the user in one or more third entities, of the entities associated with the plurality of content items, within the distance-based scope, wherein a second distance-based scope that is greater than the distance-based scope corresponds to a second level of interest of the user in one or more fourth entities, of the entities associated with the plurality of content items, within the second distance-based scope, wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope, wherein the second level of interest of the user in the one or more fourth entities within the second distance-based scope is lower than the first level of interest of the user in the one or more third entities within the distance-based scope; performing a proximity search in the vector space to identify a set of nearest entities to the user in the vector space that are within the distance-based scope for generation of the user profile as 
Therefore, withdrawal of the rejection and allowance of the pending claims is respectfully requested.” (Remarks, pg 14)

Examiner’s response:
The examiner respectively disagrees. 

The examiner understands the applicant’s assertion that Liebald and/or Dharwadker do not teach “adjusting a distance-based scope for generation of a user profile …  wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope”.

However, regarding independent claims, Liebald and Dharwadker, in combination, still teach the recited limitations below since Liebald teaches adjusting a scope for generating a user profile while Dharwadker teaches a group of entities is related to another group of entities based on the distance-based scope as follows:

	Liebald teaches
adjusting a distance-based scope for generation of a user profile ([pars 23-29] “In one embodiment, each topic is associated with a topic strength TS representing the topics’ degree of association with the video. The topic strength for a particular topic and video is based on content analysis of the video, users’ comments for the video, or other metadata associated with the video. … In one embodiment, the topic strength for a video is also adjusted based on the usefulness of a topic. The usefulness of a topic is a weight reflecting how useful is a topic to a system in representing the topic's association with the video. … Based on the determined interaction strengths and topic strengths, the user analysis module 120 selects 208 and stores 210 topics in the user's profile.”; [pars 33-38] “a user giving a favorable rating for the video may be assigned a weight of 1.5, a user favoriting a video may be assigned a weight of 2.0 … After assigning and adjusting weights for the user's interactions with a particular video, the interaction strength module 304 determines and stores an interaction strength IS indicating the strength of the user's interactions or association with the video.; [pars 68-71] “The user profile module 306 then determines a user cluster strength UCSc for each identified cluster c in the user-cluster profile C indicating the degree of association of the identified cluster c with the user. The user cluster strength UCSc for an identified cluster c is the sum of the topic association strengths TASi, for those topics of the user profile that are in that cluster c. … the user profile module 306 then selects a threshold number of clusters with highest user cluster strengths, e.g., the 20 clusters c with the highest UCS values.”; “topic strength for a video is also adjusted” and “adjusting weights for the user's interactions with a particular video” read on “adjusting a [scope]” and “second [scope]” since “topic strength” and “weights” change ranges based on the relationship between users and entities. In addition, “users’ comments”, “favorable rating for the video” and “favoriting a video” read on “level of interest”. Note that Dharwadker teaches “distance-based scope”.); 


wherein the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope ([pars 3-5] “Based on the measure of similarity, the entities are ranked and one or more entities are selected to be presented to the user. For instance, a top threshold number of entities (e. g., the top 20 entities) are selected to be presented to the user”; [pars 47-54] “the recommendation module 240 filters out entities whose embedding vector has a Euclidean distance that is not within a threshold value of the user vector. That is, for a user vector <user_vector> = <u1, u2, u3,..., un> and entities embedding vectors  <entityi_vector> = <ei1, ei2, ei3,..., ein> the recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value in the latent space.; “recommendation module filters out an entity i if : 
    PNG
    media_image1.png
    40
    576
    media_image1.png
    Greyscale
 where k is the threshold distance value” reads on “the one or more third entities within the distance-based scope are also within the second distance-based scope but the one or more fourth entities within the second distance-based scope are not within the distance-based scope” since entities which are not within the threshold distance value have a lower interest level, and are not recommended to the users. Note that Liebald teaches “the one or more third entities within the [scope] are also [related to] the second [scope] but the one or more fourth entities within the second [scope] are [related to] the [scope]”.);

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126